Citation Nr: 0013627	
Decision Date: 05/23/00    Archive Date: 05/30/00

DOCKET NO.  98-14 065A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUES

1.  Entitlement to service connection for disability of the 
lumbosacral spine.

2.  Entitlement to a compensable disability rating for 
myositis of the lumbar spine.


REPRESENTATION

Veteran represented by:	The American Legion




FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
March 1962 to March 1963.

2.	On May 8, 2000, prior to the promulgation of a decision 
in the appeal, the Board of Veterans' Appeals (Board) 
received notification from the veteran that he desired to 
withdraw this appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran have been met.
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 1991); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During a videoconference hearing before the Board on May 8, 
2000, the veteran entered a notice of withdrawal of the 
Substantive Appeals filed as to both issues listed on the 
title page of this decision.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (1999).  
Withdrawal may be made by the veteran or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the veteran 
personally without the express written consent of the 
veteran.  38 C.F.R. § 20.204(c) (1999).  The veteran has 
withdrawn this appeal and, hence, there remain no allegations 
of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed without prejudice.


ORDER

The appeal is dismissed.


		
V. L. Jordan
	Member, Board of Veterans' Appeals



	(CONTINUED ON NEXT PAGE)



 



